MEMORANDUM **
Stanley Lee Vance appeals from the judgment revoking supervised release and imposing a 24-month suspended prison term and a 48-month term of supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Vance challenges the district court’s admission of a hearsay report at the revocation hearing without allowing him to cross-examine its author. Although defendants have a limited right to confront adverse witnesses prior to revocation of supervised release, see Morrissey v. Brewer, 408 U.S. 471, 489, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972); see also Fed.R.Crim.P. 32.1(b)(2), the district court’s use of the report, if error, was harmless beyond a reasonable doubt because the witness whose statement was being offered actually testified, see United States v. Comito, 177 F.3d 1166, 1170 (9th Cir.1999).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.